Citation Nr: 0421680	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  94-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to December 1947, February 1951 to February 1955, and March 
1955 to November 1969.  

This matter arises from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
cardiovascular disease.

The Board remanded the matter in August 1996, September 1998, 
June 2000, and September 2003 to obtain additional evidence 
and cure certain due process defects.  The matter was 
returned to the Board in July 2004 for final appellate 
consideration.


FINDING OF FACT

Cardiovascular disease, to include hypertension, was not 
manifested in service or within one year of service 
discharge, and no medical evidence has been presented 
establishing a nexus between the veteran's active military 
service and his current cardiovascular disorders.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
held, in part, that a notice as required by 38 U.S.C.A. § 
5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
claim for service connection for cardiovascular disease was 
received as of May 1993.  Thereafter, by a July 1993 rating 
decision, the RO adjudicated the claim.  Only after that 
rating decision was promulgated did the RO, in a letter sent 
in September 2002, provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Yet during the course of his appeal, the veteran was also 
sent a statement of the case in December 1993, a Supplemental 
Statement of the Case (SSOC) in January 1995, a Board Remand 
in August 1996, a Board Remand in September 1998, a 
development letter in February 1999, a SSOC in February 2000, 
a Board Remand in June 2000, a Board Remand in September 
2003, and a SSOC in March 2004.  All these actions and 
documents - collectively - listed and/or discussed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing the veteran of the information and 
evidence necessary to substantiate his claim.  

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in September 
2002 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to its 
reconsideration of the veteran's claim in the March 2004 
SSOC, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the claim would not be 
prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed service medical 
records, numerous VA and private medical records, and 
personal statements from the veteran.  The Board notes that 
the veteran has provided a history of treatment at Wilford 
Hall Medical Center, Lackland Air Force Base, shortly after 
service discharge.  Records from that facility beginning in 
June 1970 have been obtained and associated with the claims 
file.  Searches for records prior to June 1970 have proved 
fruitless.  With the exception of these records from Wilford 
Hall, the veteran has not indicated that there are any 
outstanding records pertinent to his claim.  The Board is 
satisfied that all the available medical evidence has been 
obtained.

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran has been afforded cardiovascular VA 
examinations for the purpose of determining the etiology and 
onset of his cardiovascular disease, to include hypertension.  

Further, the Board has engaged in its own review and 
development of the appeal and obtained evidence in connection 
with this development.  This evidence was considered by the 
AOJ in its March 2004 Supplemental Statement of the Case.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal has been 
pending for nearly seven years.  There would be no possible 
benefit to remanding this claim again, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Service medical records do not contain any findings of 
complaints, treatment, or diagnosis of hypertension or any 
other cardiovascular disease.  Examination reports also fail 
to document high blood pressure or cardiovascular problems.  
A January 1955 examination report indicated his blood 
pressure was 116/64.  In March 1955, his blood pressure was 
128/90.  His blood pressure was 110/74 in November 1966 and 
126/84 in July 1968.  An electrocardiograph conducted in July 
1968 showed "normal tracing."  On a Report of Medical 
Examination pending service retirement, the veteran's heart 
and vascular system were normal.  His blood pressure 118/72.  
An electrocardiograph was within normal limits.  

The veteran was examined for VA purposes in January 1980.  It 
was noted that the veteran had a history of hypertension 
since 1973.  The veteran had no history of myocardial 
infarction or strokes.  However, the veteran was noted to 
have undergone "aorta femoral atherosclerotic surgery for 
obstruction of distal aorta" in July 1979.  No abnormality 
of the heart was noted.  His blood pressure was 160/100 
sitting, 160/104 recumbent, and 160/98 standing.

Medical evidence considered in this appeal includes treatment 
records from Wilford Hall Medical Center.  Significantly, an 
electrocardiograph conducted in March 1972 revealed sinus 
tachycardia and a non-specific ST abnormality, which was 
noted to be compatible with ischemia.  The veteran was seen 
for complaints of chest pain in November 1972.  His blood 
pressure was 159/94.  The assessment was the pain was not 
ischemic.  The physician indicated that reflux and peptic 
ulcer disease needed to be ruled out.  The veteran was seen 
again for complaints of chest pain in January 1973.  His 
blood pressure was 170/115.  There was tachycardia without 
gallop.  The assessment hypertension with tachycardia, 
questionable etiology, rule-out renal.  A March 1973 
treatment record shows that the veteran was diagnosed as 
having probable atherosclerotic cardiovascular disease, left 
side worse than right.  A June 1973 treatment note indicated 
that the veteran gave a history of high blood pressure since 
1968 without treatment.  A vascular surgery clinical record 
dated in July 1973 indicated that vascular studies revealed 
mild to moderate decreased segmental pressure, right greater 
than left.  As noted above, records from Wilford Hall prior 
to June 1970, if any exist, are not available.  

The records from Southwest Texas Methodist Hospital and the 
San Antonio VA Medical Center were also associated with the 
claims file.  Dated in February 1994 and March 2002, those 
records document the veteran's ongoing treatment for 
cardiovascular disease but contain no findings as to the 
etiology or onset of his cardiovascular problems.

The veteran submitted a medical statement from R.M. Fujitani, 
M.D., Chief of Vascular Surgery of Wilford Hall Medical 
Center, in support of his claim on appeal.  Dr. Fujitani 
indicated that he had been asked to render an opinion as to 
whether the veteran's generalized atherosclerosis had its 
onset during his active military service.  Without the 
benefit of reviewing the veteran's complete medical record 
and only having some documents from the Vascular Surgery 
Clinic, Dr. Fujitani stated that it would be safe to conclude 
that the veteran had arteriosclerotic occlusive disease that 
progressed to a point requiring revascularization in 1978.  
He said he was not able to comment on the severity of the 
veteran's occlusive disease at the time of his service 
discharge without reviewing his entire medical record.  

A VA cardiovascular examination was conducted in November 
1999, which included a review of the veteran's clinical 
record and a physical examination.  The examiner noted that 
the veteran's service medical records failed to show any 
evidence of hypertension or heart problems in service.  In 
fact, he observed that the veteran's August 1968 
electrocardiogram had been normal.   The examiner stated that 
the onset of the veteran's hypertension was in the latter 
part of 1970, for which he was also treated for myocardial 
ischemia.  He said the etiology of his arteriosclerotic heart 
disease was a prolonged history of hypertension, which had 
its onset following the veteran's service discharge.  
Accordingly, the examiner opined that there was no 
relationship between the veteran's arteriosclerotic heart 
disease and his military service.

An additional cardiovascular examination was conducted in 
March 2002.  The examiner who examined the veteran in 
November 1999 was asked to indicate whether his earlier 
opinion, as to the onset of the veteran's hypertension, was 
based on a history of provided by the veteran or a review of 
the claims file.  On review of the entire claims file, the 
examiner noted that he could not find any record of 
hypertension or treatment for cardiovascular or peripheral 
vascular disease during the veteran's active military 
service.  He discussed in detail the findings of the records 
received from Wilford Hall Medical Center.  In this regard, 
the examiner indicated that there was no clinical evidence 
showing that the veteran suffered from hypertension prior to 
November 1972.  He opined that it was "not likely as not" 
that the cardiovascular and arteriosclerotic heart disease, 
to include hypertension, had its onset during the veteran's 
active service.  

As noted above, the service medical records fail to establish 
that chronic disability of the cardiovascular system was 
present during the veteran's active service.  The veteran's 
blood pressure was well within normal at the time of his 
service discharge.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2003).  (the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and /or systolic blood pressure is predominantly 160mm. or 
greater.)  Electrocardiograms were also normal.  There is 
also no evidence of any type of cardiovascular abnormality 
within one year of the veteran's service discharge.  The 
first evidence of a heart abnormality was over two years 
after discharge when a March 1972 electrocardiogram revealed 
sinus tachycardia and a non-specific ST abnormality.  
Hypertension was not identified until November 1972.  

The Board is aware of the medical evidence suggesting that 
the veteran's hypertension may have had its onset in service 
or within one-year of his service discharge.  The June 1973 
treatment report from Wilford Hall indicated that the veteran 
had a history of hypertension since 1968.  No conclusions or 
medical findings, however, were made based on this history.  
The CAVC has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

With respect to the finding in the November 1999 VA 
examination that the veteran's hypertension had its onset in 
the latter part of 1970, the Board notes that medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self-
reported and inaccurate history.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).  As discussed above, and as 
recognized by the VA examiner in his March 2002 opinion, 
there is no competent medical evidence documenting 
hypertension or any other cardiovascular problem prior to 
1972.  The opinion contained in the November 1999 VA 
examination is clearly inaccurate and therefore not probative 
to the issue on appeal.

There is no evidence showing a diagnosis of hypertension or 
any other cardiovascular disease in service or within one-
year of the veteran's service discharge.  The veteran must 
therefore present medical evidence that establishes a medical 
nexus between his current hypertension and/or cardiovascular 
disease and his active service.  Such evidence has not been 
presented.  Rather, the VA cardiology examiner twice 
indicated that the veteran's cardiovascular and 
arteriosclerotic heart disease, to include hypertension, did 
not have its onset in service.  This opinion was based on a 
thorough and complete review of the claims file.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for cardiovascular disease, and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



